The Honorable Mike Hathorn State Representative P.O. Box 1406 Huntsville, AR 72740-1406
Dear Representative Hathorn:
I am writing in response to your request for my opinion on the following question:
  What state laws or regulations, if any, govern the sale of caskets and burial vaults? If an individual wanted to open a retail store selling caskets and vaults only, would he have to obtain any special license from the state? If so, what is the process he would have to go through to sell caskets and vaults?
RESPONSE
In my opinion, no provision of Arkansas law conditions the sale of caskets and vaults in any manner not generally applicable to the sale of retail merchandise.
Your request is materially indistinguishable from one my immediate predecessor addressed in the attached Ark. Op. Att'y Gen. No. 98-253. I fully agree with my predecessor's analysis of the law, which I will not reproduce here. I will merely add that the state regulations implementing the legislation referenced in my predecessor's opinion are available from the Arkansas State Board of Embalmers  Funeral Directors, 101 East Capitol, Suite 113, Little Rock, Arkansas 72201; telephone — 501-682-0574; e-mail — fdemb@mail.state.ar.us. None of these regulations is inconsistent with the conclusions my predecessor expressed.
Assistant Attorney General Jack Druff prepared the foregoing, which I hereby approve.
Sincerely,
MARK PRYOR Attorney General
MP:JD/cyh
Enclosure